Case 1:19-cv-03679-JPH-DML Document 27 Filed 08/25/20 Page 1 of 4 PageID #: 181




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

STEPHANIE D. GRANGER,                         )
                                              )
                          Plaintiff,          )
                                              )
                     v.                       )   No. 1:19-cv-03679-JPH-DML
                                              )
EQUIFAX, INC.,                                )
                                              )
                          Defendant.          )

                               JURISDICTIONAL ORDER

       Stephanie Granger brings this action against Equifax, Inc., alleging

 injuries from a data breach. Dkt. 1. She alleges that Equifax is "in default

 under its contract" because Equifax "knowingly, intentionally, or voluntarily

 agreed and acquiesced through its non-response" to correspondence Ms.

 Granger sent Equifax before this litigation. Id. at 4. She seeks $75 million and

 punitive damages. Id. at 5.

       Federal courts are courts of limited jurisdiction. In order to hear and

 rule on the merits of a case, a federal court must have subject-matter

 jurisdiction over the issues. Bender v. Williamsport Area Sch. Dist., 475 U.S.

 534, 541 (1986). The plaintiff bears the burden of establishing subject-matter

 jurisdiction. Craig v. Ontario Corp., 543 F.3d 872, 876 (7th Cir. 2008). If the

 Court determines at any time that it lacks subject-matter jurisdiction, it must

 dismiss the case. Fed. R. Civ. P. 12(h)(3); see Evergreen Square of Cudahy v.

 Wis. Hous. & Econ. Dev. Auth., 776 F.3d 463, 465 (7th Cir. 2015) (“[F]ederal

 courts are obligated to inquire into the existence of jurisdiction sua sponte.”).

                                          1
Case 1:19-cv-03679-JPH-DML Document 27 Filed 08/25/20 Page 2 of 4 PageID #: 182




       The Court does not appear to have jurisdiction over this case. The

 Supreme Court has explained the two basic ways to establish subject-matter

 jurisdiction:

                 The basic statutory grants of federal-court subject-
                 matter jurisdiction are contained in 28 U.S.C. §§ 1331
                 and 1332. Section 1331 provides for federal-question
                 jurisdiction, § 1332 for diversity of citizenship
                 jurisdiction. A plaintiff properly invokes § 1331
                 jurisdiction when she pleads a colorable claim arising
                 under the Constitution or laws of the United States.
                 She invokes § 1332 jurisdiction when she presents a
                 claim between parties of diverse citizenship that
                 exceeds the required jurisdictional amount, currently
                 $75,000.

 Arbaugh v. Y&H Corp., 546 U.S. 500, 513 (2006) (citations and quotation

 omitted).

       Ms. Granger's complaint appears to allege diversity jurisdiction, dkt. 1 at

 3, but Ms. Granger has not established the jurisdictional amount in

 controversy required. "When a plaintiff invokes federal-court jurisdiction, the

 plaintiff’s amount-in-controversy allegation is accepted if made in good faith."

 Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 87 (2014). Ms.

 Granger seeks $75 million in damages and alleges that the data breach

 "affected and injured [her] personally." Dkt. 1 at 4. But Ms. Granger's

 damages are speculative; the complaint lacks factual allegations about the

 nature of the Ms. Granger's injury or damages from the data breach, see dkt.

 1. Nor can Ms. Granger's request for punitive damages support the

 jurisdictional amount because they must relate to actual damages. See State

 Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 416 (2003).

                                           2
Case 1:19-cv-03679-JPH-DML Document 27 Filed 08/25/20 Page 3 of 4 PageID #: 183




       The only facts offered by Ms. Granger to support the jurisdictional

 amount are that the data breach caused an unspecified injury and that

 Equifax "agreed to and acquiesced" to relief in the amount of $75 million

 because it did not respond to Ms. Granger's "Notice of Fault and Opportunity to

 Cure," resulting in default. Dkt. 1 at 5. But no default has been sought or

 entered against Equifax, see Fed. R. Civ. P. 55, and Equifax has appeared and

 is defending this action, see e.g., dkt. 5, dkt. 8. Therefore, Ms. Granger has

 failed to assert a good faith claim that the amount in controversy exceeds the

 jurisdictional amount necessary for this Court's subject matter jurisdiction

 pursuant to 28 U.S.C. § 1332(a).

       Ms. Granger also does not identify any basis for federal question

 jurisdiction under 28 U.S.C. § 1331. See dkt. 1 at 3.

       Ms. Granger shall have through September 25, 2020 to show cause why

 this case should not be dismissed for lack of subject-matter jurisdiction. In

 doing so, she must show (1) the federal law giving rise to her claims, (2) a good

 faith claim that the amount in controversy exceeds the jurisdictional amount

 necessary for this Court's subject matter jurisdiction, or (3) another basis for

 the Court’s jurisdiction. If Ms. Granger does not respond, the Court will

 dismiss this case without prejudice for lack of subject-matter jurisdiction and

 enter final judgment.

 SO ORDERED.




                                         3
Case 1:19-cv-03679-JPH-DML Document 27 Filed 08/25/20 Page 4 of 4 PageID #: 184




 Date: 8/25/2020




 Distribution:

 STEPHANIE D. GRANGER
 P.O. Box 798
 Noblesville, IN 46061

 J. Anthony Love
 KING & SPALDING LLP
 tlove@kslaw.com




                                      4
